                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     STRIKE 3 HOLDINGS, LLC,                              Case No.19-cv-01653-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER GRANTING AS MODIFIED
                                                  v.                                          STIPULATION FOR DEFENDANT TO
                                  10
                                                                                              PROCEED ANONYMOUSLY
                                  11     JOHN DOE SUBSCRIBER ASSIGNED IP
                                         ADDRESS 108.77.136.43,                               Re: Dkt. No. 14
                                  12
Northern District of California




                                                         Defendant.
 United States District Court




                                  13

                                  14          Plaintiff Strike 3 Holdings, LLC (“Strike 3”) sues for alleged infringement of copyrights

                                  15   Strike 3 says it holds for several adult films. At the outset of this litigation, this Court prohibited

                                  16   Strike 3 from publicly disclosing the Doe defendant’s identity, absent defendant’s consent or leave

                                  17   of court. Dkt. No. 9. Strike 3 obtained early discovery identifying defendant and has served

                                  18   defendant with the complaint. Dkt. No. 12. Defendant has appeared and the parties now stipulate

                                  19   and request that the Court permit defendant to continue proceeding anonymously in this case.

                                  20   Dkt. Nos. 13, 14.

                                  21          Although the use of fictitious names in judicial proceedings is at odds with the public’s

                                  22   right of access to such proceedings, the Ninth Circuit permits a party to preserve his or her

                                  23   anonymity in “special circumstances when the party’s need for anonymity outweighs prejudice to

                                  24   the opposing party and the public’s interest in knowing the party’s identity.” Does I thru XXIII v.

                                  25   Advanced Textile Corp., 214 F.3d 1058, 1067–68 (9th Cir. 2000). Thus, parties are permitted to

                                  26   use pseudonyms in the unusual case when nondisclosure of the party’s identity is necessary to

                                  27   protect that party from harassment, injury, ridicule or personal embarrassment. Id. Courts in this

                                  28   district have recognized that “[a]n allegation that an individual illegally downloaded adult motion
                                   1   pictures likely goes to matters of a sensitive and highly personal nature, including one’s

                                   2   sexuality.” Strike 3 Holdings LLC v. Doe, No. 19-cv-01666-LB, 2019 WL 1865928, at *3 (N.D.

                                   3   Cal. Apr. 25, 2019).

                                   4          Upon consideration of the parties’ stipulation, the current state of the record, and the

                                   5   applicable legal standard, the Court finds good cause to permit defendant to proceed anonymously

                                   6   at this time. The stipulated request is granted as follows:

                                   7          1. Defendant is permitted to proceed anonymously in this matter and shall be referred to

                                   8              in all court filings as “John Doe.”

                                   9          2. Other than defendant’s IP address, Strike 3 shall not disclose defendant’s name,

                                  10              address, telephone number, email, social media username, or any other personal

                                  11              identifying information that it may now know or may subsequently learn.

                                  12          3. All documents containing defendant’s name or other personal identifying information
Northern District of California
 United States District Court




                                  13              shall be filed under seal. The parties are instructed to follow the procedure outlined in

                                  14              Civil Local Rule 79-5 for documents they seek to file under seal. Redacted copies of

                                  15              such documents must also be filed in the public record, redacting only defendant’s

                                  16              name and any other personal identifying information in a way that defendant’s identity

                                  17              cannot be discerned from the redacted public filings.

                                  18          4. This order shall remain in effect unless and until the Court orders otherwise, and only

                                  19              after defendant has had a fair opportunity to challenge the disclosure of any identifying

                                  20              information.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 13, 2019

                                  23

                                  24
                                                                                                     VIRGINIA K. DEMARCHI
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                         2
